 1                                                          The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
10
11
     UNITED STATES OF AMERICA,                                 NO. 3:18-MC-05009-BHS
12
                               Plaintiff,                          (3:11-CR-05251-1)
13
             vs.                                               Order Terminating
14                                                             Garnishment Proceeding
     CELESTE REINHARDT,
15
              Defendant/Judgment Debtor,
16
           and
17
     LIBERTY NATIONAL LIFE
18   INSURANCE COMPANY,
19                             Garnishee.
20
21          This matter came before the Court on the United States’ Application to

22   Terminate Garnishment Proceeding. For the reasons stated in the United

23   States’ Application, the Court concludes that this Garnishment should be
24
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(B).
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                        UNITED STATES ATTORNEY’S OFFICE
                                                                                      700 STEWART STREET, SUITE 5220
     (USA v. Celeste Reinhardt and Liberty National Life Insurance Company, USDC#:           SEATTLE, WA 98101
     3:18-MC-05009-BHS/3:11-CR-05251-1) - 1                                                  PHONE: 206-553-7970
 1          IT IS ORDERED that the garnishment is terminated and that Liberty
 2
     National Life Insurance Company is relieved of further responsibility pursuant
 3
     to this garnishment.
 4
            DATED this 16th day of April, 2019.
 5
 6
 7
 8
                                                         A
                                                         BENJAMIN H. SETTLE
                                                         United States District Judge
 9
10
11   Presented by:
12
     s/ Kyle A. Forsyth
13   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                        UNITED STATES ATTORNEY’S OFFICE
                                                                                      700 STEWART STREET, SUITE 5220
     (USA v. Celeste Reinhardt and Liberty National Life Insurance Company, USDC#:           SEATTLE, WA 98101
     3:18-MC-05009-BHS/3:11-CR-05251-1) - 2                                                  PHONE: 206-553-7970
